 Case: 4:21-cv-00561-JCH Doc. #: 14 Filed: 05/21/21 Page: 1 of 3 PageID #: 409




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION
                                     )
MATTHEW CARRON,                      )
                                     )
            Plaintiff,               )
                                     )       Case No.: 4:21-cv-00561-JCH
v.                                   )
                                     )
TLG 634 GRAND LLC,                   )
d/b/a THE ANGAD ARTS HOTEL           )       Removed from:
                                     )       Circuit Court of the City of
and                                  )       St. Louis
                                     )       Case No. 2122-CC00512
THYSSENKRUPP ELEVATOR                )
CORPORATION,                         )
                                     )
            Defendants

                  MOTION FOR VOLUNTARY REMAND BY CONSENT

       COMES NOW Defendant, Thyssenkrupp Elevator Corporation (“hereinafter sometimes

referred to as “TKE”) and pursuant to 28 U.S.C. § 1447, moves this Court for leave to remand

this case to the Circuit Court of the City of St. Louis, and as grounds therefore, TKE states as

follows:

   1. TKE removed this case from the Circuit Court for the City of St. Louis on or about

Friday, May 14, 2021.

   2. Part of the Jurisdictional basis for removal was diversity of citizenship. Co-Defendant,

TLG 634 Grand LLC, d/b/a The Angad Arts Hotel (hereinafter sometimes referred to as “TLG

634 Grand”) is a citizen of the state of Missouri.

   3. TKE, which was the removing party, is not a citizen of Missouri.

   4. 28 U.S. C. Section 1441(b)(2) prohibits removal based on Diversity of Citizenship, when

any of the parties properly joined and served is a citizen of the State in which the original action
  Case: 4:21-cv-00561-JCH Doc. #: 14 Filed: 05/21/21 Page: 2 of 3 PageID #: 410




was brought.

    5. Lead counsel for TKE, Peter B. Hoffman, mistakenly believed that so long as the

removing Defendant was not a citizen of the forum, the presence of another Defendant which

was a citizen of the forum state, which had already appeared of record in the state court and

which consented to but did not join in the Removal, would not defeat diversity. Since the

Removal he has determined that his belief was in error.

    6. Counsel for TKE removed this case in good faith, with no intent to delay or interfere with

the progression of the case in the Circuit Court for the City of St. Louis, but now believes that

remand is necessary because of his mistake.

    7. Peter B. Hoffman has obtained permission from his client to seek Remand from this

Court.

    8. Attorney for Plaintiff, Ryan Keane, stipulates that remand is necessary and proper

because this Court does not have subject matter jurisdiction.

    9. Attorney for Co-Defendant, TLG 634 Grand, Brent Salsbury, also stipulates to remand of

this case to state court.

    10. Peter B. Hoffman apologizes to this Court and to counsel for his mistake and the

inconvenience his mistake has caused.

    WHEREFORE, Thyssenkrupp Elevator Company respectfully requests that this case be

voluntarily remanded to the Circuit Court of the City of St. Louis, State of Missouri and that this

Court give notice of this remand to the Circuit Court for the City of St. Louis, together with such

further relief as this Court deems just under the premises.




                                                 2
 Case: 4:21-cv-00561-JCH Doc. #: 14 Filed: 05/21/21 Page: 3 of 3 PageID #: 411




                                               Respectfully submitted,
                                               BAKER STERCHI COWDEN & RICE LLC
                                               By: /s/ Peter B. Hoffman
                                                  Peter B. Hoffman, # MO 25645
                                                  100 North Broadway, 21st Floor
                                                  St. Louis, MO 63102
                                                  (314) 345-5000
                                                  (314) 345-5055 (facsimile)
                                                  hoffman@bscr-law.com

                                               -and-

                                                 Douglas P. Hill, # MO 62950
                                                 400 Pershing Road, Suite 500
                                                 Kansas City, MO 64108
                                                 (816) 471-2121
                                                 (816) 472-0288 (facsimile)
                                                 dhill@bscr-law.com
                                               ATTORNEYS FOR DEFENDANT
                                               THYSSENKRUPP ELEVATOR
                                               CORPORATION



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 21, 2021, the foregoing was filed through
the Court’s electronic filing system, with service to be accomplished by that system on all
counsel of record.


                                               /s/ Peter B. Hoffman
                                               Attorney




                                               3
